DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 12/24/2019.
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US Pub No. 2008/0042607 A1 and Miyazaki hereinafter) in view of Shiue et. al. (US Pub. No. 2003/0214270 A1 and Shiue hereinafter).
Claim 1, Miyazaki in his teachings as shown in Fig.1-7B an electric power tool (1), powered by a battery pack (E) that is detachably mounted to the electric power tool (See [0024]), comprising:  
a motor (M); 
a driving circuit (8) configured to drive the motor (M) to output motive power; 
a control module (7) configured to control the driving circuit (8); 
a current limiting element (R4) connected between the gate of the switching device SW2 and the negative terminal of the battery E (See [0026]);
a switching element (SW2) connected between the DC motor M and the battery E (See [0025])
Although, an electric power tool (1), powered by a battery pack with a driving circuit (8) and a control module (7) and a current limiting element (R4) and a switching element (SW2) thought as shown above (See also [0023]- [0028], it doesn’t explicitly disclose:
an energy storage element connected to the driving circuit; a current limiting element, connected in series with the energy storage element, configured to charge the energy storage element with a first current; and a switching element, electrically connected in series with the energy storage element and connected in parallel with the current limiting element, configured to charge or discharge the energy storage element with a second current.
Nonethless, Shiue in his teachings as shown in Fig.1-4D discloses an electric power tool 100/102 comprising a battery pack/DC source 201 and a motor 209 and an energy storage element (207, 208). Furthermore, it is disclosed that Block 240 of Fig. 2 
Therefore, it would have been obvious before the effective date of the instant application to have an energy storage element connected to the driving circuit configured to be charged or discharged as thought by Shiue within the teachings of Miyazaki in order to enhance the power output of the power module, such that, the batteries required to drive the portable power tools can be minimized & reduced, and the circuitry for conducting the parallel-to-series switch is simple and economical (See [Abstract]).
As to Claim 2, Miyazaki in view Shiue discloses the electric power tool of claim 1, wherein the control module is configured to control the switching element to be turned on 
As to Claim 3, Miyazaki in view of Shiue discloses the electric power tool of claim 2, wherein the preset voltage threshold is equal to or substantially equal to a voltage value of the battery pack (Shiue: the batteries should possess an identical or comparable voltage as that of the capacitors – See [0015]).
As to Claim 4, Miyazaki in view of Shiue discloses the electric power tool of claim 1, wherein the control module is configured to control the switching element to be turned on for making the current limiting element short-circuited after the energy storage element is charged with the first current through the current limiting element to reach a preset electric quantity threshold (Shiue: By setting the switch 202 at a1 and a1’, block 240 is utilized and a DC voltage source 201 will charge supercapacitor 207 through contacts S1a and S1, also charge supercapacitor 208 via contacts S3a and S3. The capacitors 207 and 208 will discharge in-series-connection to the motor 209, and the motor will receive an electric impulse of twice the voltage of either capacitor. After discharge, the supercapacitors will return to the parallel connection for charging – See [0026]).
Claim 5, Miyazaki in view of Shiue discloses the electric power tool of claim 4, wherein a ratio of the preset electric quantity threshold to a full electric quantity of the energy storage element ranges from 0.7 to 1 (Shiue: the charge stored in supercapacitors can be discharged at once leading to an immense current that is useful to drive many power tools- See [0014]).
As to Claim 6, Miyazaki in view of Shiue discloses the electric power tool of claim 1, wherein the control module is configured to control the switching element to be turned on for making the current limiting element short-circuited after the energy storage element is charged with the first current through the current limiting element for a preset duration (Shiue: When the trigger 205 of the tools is depressed, the relay will be switched from normally closed to normally open. Thence, the capacitors 207 and 208 will discharge in-series-connection to the motor 209, and the motor will receive an electric impulse of twice the voltage of either capacitor. After discharge, the supercapacitors will return to the parallel connection for charging- See [0026]).
As to Claim 7, Miyazaki in view of Shiue discloses the electric power tool of claim 1, wherein the switching element is a relay switch (Shiue: Relay (S1-S4)- See [0026]). 
As to Claim 8, Miyazaki in view of Shiue discloses the electric power tool of claim 1, wherein the switching element is a semiconductor switch (Shiue: FET See [0026]).
As to Claim 9, Miyazaki in view of Shiue discloses the electric power tool of claim 1, wherein the switching element is a field effect transistor (Shiue: FET See [0026]).
As to Claim 10, Miyazaki in view of Shiue discloses the electric power tool of claim 1, wherein a value of the first current ranges from 20 mA to 1500mA (Current detecting is provided for detecting current flowing through the motor and in the case current detecting unit detects overcurrent and the CPU 17 turns the switching device SW2 off based on the detecting result -See [0051] – hence no patentable weight is given to the current ranges) .
As to Claim 11, Miyazaki in view of Shiue discloses the electric power tool of claim 1, wherein the first current flows between the energy storage element and the battery pack and the second current flows between the energy storage element and the driving circuit (Shiue: See [0026]).
As to Claim 12, Miyazaki in view of Shiue discloses the electric power tool of claim 1, wherein the battery pack comprises a cell group, comprised of a plurality of electrically connected cells, a positive power supply terminal, connected to a positive electrode of the cell group, and a negative power supply terminal, connected to a negative electrode of the cell group (See [0026]).
As to Claim 13, Miyazaki in view of Shiue discloses the electric power tool of claim 12, further comprising a positive connection terminal configured to be connected to the positive power supply terminal of the battery pack and a negative connection terminal configured to be connected to the negative power supply terminal of the battery pack, wherein the driving circuit has a first driving end connected to the positive connection terminal and a second driving end connected to the negative connection terminal, and wherein the energy storage element is connected to the first driving end or the second driving end (Shiue: The power level is determined by the resistance of the resistors 222,223 and 224, whereby the lower the resistance is, the higher the power level will be. When the switch 202 is at a1 and a1", the DC voltage source 201 will provide its voltage to the selector 210 through point a1. After the battery voltage is 
As to Claim 14, Miyazaki in view of Shiue discloses the electric power tool of claim 1, further comprising a trigger mechanism operatively triggered for starting the motor and a signal switch connected to the trigger mechanism configured to output a starting signal to the control module, wherein the control module is configured to output a first control signal to control the switching element to be turned on for making the current limiting element short-circuited after the starting signal outputted by the signal switch is received (Shiue: Trigger 205 – See [0026]).
Claim 15, Miyazaki in view of Shiue discloses the electric power tool of claim 14, wherein the control module is configured to output a second control signal to the driving circuit for making the motor rotate after the switching element is turned on (Shiue: After the battery voltage is divided by the corresponding resistor 222, 223, or 224 and the resistor 211, a partial voltage is supplied to the non-inverting input of the differential amplifier 214. Next, by comparing the partial voltage to the internal reference voltage at the inverting input of amplifier 214, a differential voltage being amplified by a factor of the ratio between the resistances of the resistors 213 and 212 is produced as the output of 214. Subsequently, the output of 214 becomes an input voltage to the pulse width modulator (PWM) 215. Depending on whether the level A, B or C is selected, the input voltage for 215 will be correspondingly low, medium, and high, and the resulting pulse widths generated by the PWM 215 will be narrow, medium, and wide, respectively. Following the signals from the PWM 215, the open time of the N-channel field effect transistor (FET) 217, the gate terminal of which is electrically coupled to the PWM 215, is decided by the triggering pulse width issued by the PWM 215. In other words, narrow, medium and wide pulse widths of 215 will cause short, medium and long open times, respectively, of FET 217. Finally, the open time of FET 217 will decide the motor 209 to receive a low, medium or high level of impulse – See [0026]). 
As to Claim 16, Miyazaki in view of Shiue discloses the electric power tool of claim 1, further comprising a first voltage detection circuit configured to detect a voltage across two ends of the energy storage element (Shiue: power-level repower-level 
As to Claim 17, Miyazaki in view of Shiue discloses the electric power tool of claim 1, further comprising a second voltage detection circuit configured to detect a voltage of the battery pack (See [0005]).
As to Claim 18, Miyazaki in his teachings as shown in Fig.1-7B an electric power tool (1), powered by a battery pack (E) that is detachably mounted to the electric power tool (See [0024]), comprising:  
a motor (M); 
a driving circuit (8) configured to drive the motor (M) to output motive power; 
a control module (7) configured to control the driving circuit (8); 
a protection circuit comprising current limiting element (R4) and a switching element (SW2) electrically connected between connected between the DC motor M and the battery E (See [0025])
Although, an electric power tool (1), powered by a battery pack with a control module (7), a driving circuit (8) and a protection circuit comprising a current limiting element (R4) and a switching element (SW2) thought as shown above (See also [0023]- [0028], it doesn’t explicitly disclose:
an energy storage element connected to the driving circuit; a protection circuit electrically connected between the energy storage element and the driving circuit comprising a first circuit and a second circuit arranged in parallel; wherein the first circuit is connected to the energy storage element and is configured to charge the energy storage element with a first current and the second circuit is connected to the energy 
Nonethless, Shiue in his teachings as shown in Fig.1-4D discloses an electric power tool 100/102 comprising a battery pack/DC source 201 and a motor 209 and an energy storage element (207, 208). Furthermore, it is disclosed that Block 240 of Fig. 2 is designed for instantaneously driving the power tool 100/102 and by setting the switch 202 at a1 and a1", block 240 is utilized and a DC voltage source 201 will charge supercapacitor 207 through contacts S1a and S1, also charge supercapacitor 208 via contacts S3a and S3. During charging, the equal-potential capacitors 207 and 208 are connected in-parallel, thus the DC voltage source 201 may have a working voltage slightly larger than that of the capacitors, but the DC voltage source 201 may have a voltage much lower than the driving voltage of motor 209 of the impulse-driven tools. As a result, both the size and quantity of battery 201 can be reduced. When the trigger 205 of the tools is depressed, the relay will be switched from normally closed to normally open. Hence, the capacitors 207 and 208 will discharge in-series-connection to the motor 209, and the motor will receive an electric impulse of twice the voltage of either capacitor. After discharge, the supercapacitors will return to the parallel connection for charging. Furthermore, there are three power levels, A, B and C, for selecting low, medium and high power outputs, respectively; and depending on whether the level A, B or C is selected, the input voltage for 215 will be correspondingly low, medium, and high, and the resulting pulse widths generated by the PWM 215 will be narrow, medium, and wide, respectively. Following the signals from the PWM 215, the open time of the N-
Therefore, it would have been obvious before the effective date of the instant application to have an energy storage element connected to the driving circuit configured to be charged or discharged as thought by Shiue within the teachings of Miyazaki in order to enhance the power output of the power module, such that, the batteries required to drive the portable power tools can be minimized & reduced, and the circuitry for conducting the parallel-to-series switch is simple and economical (See [Abstract]).
As to Claim 19, Miyazaki in view of Shiue discloses the electric power tool of claim 18, wherein the first circuit comprises a current limiting element connected in series with the energy storage element and the second circuit comprises a switching element electrically connected in series with the energy storage element and connected in parallel with the current limiting element (Shiue: By setting the switch 202 at a1 and a1’, block 240 is utilized and a DC voltage source 201 will charge supercapacitor 207 through contacts S1a and S1, also charge supercapacitor 208 via contacts S3a and S3. The capacitors 207 and 208 will discharge in-series-connection to the motor 209, and the motor will receive an electric impulse of twice the voltage of either capacitor. After discharge, the supercapacitors will return to the parallel connection for charging – See [0026]).
As to Claim 20, Miyazaki in view of Shiue discloses the electric power tool of claim 19, wherein the control module is configured to control the switching element to be turned 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846